. TayloR, C.
This case and the case of State v. Gilbert were argued and submitted together. Nearly all the questions raised are common to both cases and have been considered and determined in the decision in the Gilbert case, *485141 Minn. 263, 169 N. W. 790. This ease presents one or two questions, however, not involved in the Gilbert case.
Defendant arranged the meeting referred to in the Gilbert case, and was with the speakers on the speakers’ stand throughout the meeting and heard all that was said. The indictment in this case sets forth the statements made by Gilbert in his speech at that meeting which are set forth in the indictment in the Gilbert case, and also statements of a similar tenor made by N. S. Eandall in his speech at that meeting, and then charges that, at the village of Kenyon, on September 22, 1917, defendant unlawfully and wilfully stated to certain named persons: “That he, the said Louis W. Martin, was a pro-German and that he, the said Louis W. Martin, knew that the aforesaid statements made by said Joseph Gilbert and N. S. Eandall, as hereinbefore set forth, were true and that he, the said Louis W. Martin, affirmed and accepted said statements, and that he, the said Louis W. Martin, accepted and considered the aforesaid teachings and statements, made by said Joseph Gilbert and N. S. Eandall as hereinbefore set forth, as his, said Louis W. Martin’s standard of patriotism.”
It is urged that the facts alleged do not constitute a violation of the statute, for the reason that the statements conveying the forbidden teaching were not made by defendant but by others and at a different time. But we fail to see why a person who heard these statements does not teach the same doctrine when he asserts to another person who heard them that he knows them to be true and accepts and approves them as his standard of patriotism.
Defendant insists that his statements were made under such circumstances that they did not constitute teaching or advocacy within the meaning of the statute. They were made in a barber shop. When defendant entered, a soldier in uniform was in the chair being shaved, and Dr. Gates and a brother of the barber were also in the shop. As he entered, defendant, to use his own language, asked the barber: “Can you give a pro-German a shave ?” Some discussion followed between defendant and the soldier in which, according to the witnesses, defendant declared himself a pro-German and lauded La Follette’s speech made at St. Paul. Whereupon Dr. Gates asked defendant if he accepted as his standard of patriotism the speech made by La Follette in St. Paul and the speeches made *486by Eandall and Gilbert in Kenyon; and, in the colloquy which followed, defendant made the statements of approval charged in the indictment. The doctor took strenuous exception to these statements. The facts do not bring the ease within the decisions cited by defendant to the effect that a person, who has been inveigled into the commission of an offense for the purpose of entrapping him, may show that fact as a defense to the prosecution. And his assertions were none the less a teaching and advocacy of the doctrine promulgated by Randall and Gilbert, whether his views were accepted or rejected by those to whom he expressed them.
All the issues were fully and fairly submitted to the jury, and we find no sufficient ground for disturbing their verdict.
Judgment affirmed.